869 So.2d 1291 (2004)
DOCUTEK IMAGING SOLUTIONS, INC., Petitioner,
v.
COPYCO, INC., Respondent.
No. 4D04-235.
District Court of Appeal of Florida, Fourth District.
April 21, 2004.
Frank C. Simone of Sherman Law Offices, Chartered, Fort Lauderdale, for petitioner.
Craig J. Trigoboff of Waldman Feluren Hildbrant & Trigoboff, P.A., Weston, for respondent.
PER CURIAM.
Docutek Imaging Solutions seeks certiorari review of a discovery order on the ground that it has been ordered to produce trade secrets and confidential business information. We grant the petition because the trial court departed from the essential requirements of law in ordering the production without first conducting the requisite in camera inspection. See Premiere Lab Supply, Inc. v. Chemplex Indus., Inc., 791 So.2d 1190, 1190 (Fla. 4th DCA 2001); Amer. Exp. Travel Related Servs. v. Cruz, 761 So.2d 1206, 1208-09 (Fla. 4th DCA 2000).
GUNTHER, WARNER and STEVENSON, JJ., concur.